GOSHORN, Chief Judge.
T.R.H. appeals from the order withholding adjudication of guilt and placing him on community control after the court found him guilty of battery on a law enforcement officer and resisting or obstructing an officer with violence. Because the facts do not support the battery conviction, we reverse in part and affirm in part.
In this case, the officer, who was attempting to break up a fight on a school bus, testified that T.R.H. unintentionally struck her once on the bus and intentionally struck her several times outside of the bus. Nonetheless, the record supports the trial judge’s finding that it was physically impossible for T.R.H. to have hit the officer outside of the bus. As a matter of law, without an intentional touching, T.R.H. could not have committed a battery on the officer. § 784.03(l)(a), Fla.Stat. (1991). Therefore, we reverse that part of the order finding T.R.H. guilty of battery.
The statements of three witnesses offered to the trial court by T.R.H. in support of his motion for extraordinary relief, pursuant to Florida Rule of Juvenile Procedure 8.250,1 do not support a reversal of the charge for obstructing an officer with violence, and thus, we affirm that finding.
AFFIRMED in part; REVERSED in part; REMANDED.
DAUKSCH, J., concurs.
GRIFFIN, J., dissents with opinion.

. The Rule was renumbered 8.140 effective July l, 1991.